DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the A2 and S3 guided lamb modes" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, method claim 6 recites in its preamble “method for detecting faults in a plate” but fails to recite or conclude with a process/method step wherein the “faults in a plate” is detected, based on the existing method/process steps, thus rendering them and their dependents indefinite.  Independent process/method claims must include/conclude the step set forth in their preambles.  Independent apparatus/device claims do not share this requirement. Furthermore, the limitation “comparing the energy levels of the A2 and S3 guided lamb modes in the received signals in the identified zones” is indefinite, what are the energy levels of the A2 and S3 comparing to? 
Claim 7 recites the limitations “the unfiltered received signal” in line 6, "the energy difference" and “the mean” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations "the frequency ranges" in line 1, “the product” in line 2 and “the plate thickness” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the type" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “the energy levels” and "the A2 and S3 guided lamb modes" in lines 7-8 and in line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitations “the unfiltered received signal” in line 6, "the energy difference" and “the mean” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitations "the frequency ranges" in line 1, “the product” in line 2 and “the plate thickness” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation "the type" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861